DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 03/20/20.  Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 11-13, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub 20110244870).
1. With respect to independent claim 1, Lee teaches a grouping agent comprising processing circuitry configured to:
 asset (see Lee ¶0123 information about UEs of passengers (see ¶0106 Cell ID) may be provided to the femtocell which are found installed in transportation vehicle like an aircraft (see ¶0115);
define a communication group including the communication device and one or more other communication devices also associated with the transportation asset (see Lee ¶0123 mobile femtocell 230 generates a closed subscriber group UE list by gathering info about UEs in the transportation vehicle/aircraft); and
enable communication of a message to the communication group on the transportation asset (see Lee ¶0123 femtocell 230 provides its information as a white list to all UEs of all passengers on aircraft).

2.  For claim 2, Lee teaches the grouping agent of claim 1, wherein the processing circuitry is further configured to define a second communication group including communication devices associated with a second transportation asset (see Lee ¶0123 generating a closed subscriber group in an aircraft and providing information to UEs, duplicate parts see In Re Harza).

3.  For claim 3, Lee teaches the grouping agent of claim 2, wherein the processing circuitry is further configured to enable communication of a second message to the second communication group (see Lee ¶0123 generating a closed subscriber group in an aircraft and providing information to UEs, duplicate parts see In Re Harza).



7.    For claim 7, Lee teaches the grouping agent of claim 6, wherein defining the communication group comprises associating a group identifier with the communication group such that each device identifier in the communication group is associated with the group identifier (see Lee ¶0069 femtocell provides service only to particular UEs as a private mode femtocell closed subscriber group), and wherein enabling communication of the message to the communication group comprises addressing the message to the group identifier in order to deliver the message to each device identifier in the communication group (see Lee ¶0079 private femtocell indicates its operation mode by transmitting its CSG ID to UEs).

11.  For claim 11, Lee teaches the grouping agent of claim 1, wherein enabling communication of the message comprises determining location information associated with the transportation asset and triggering the message to be communicated to the communication group based on the determined location information (see Lee ¶0120-0121).

12.  With respect to independent claim 12, Lee teaches an air-to-ground (ATG) wireless communication network comprising:
 a plurality of base stations configured to communicate with the aircraft while the aircraft is in-flight (see Lee fig.1 and fig.11 and ¶0116); and
a grouping agent operably coupled to the aircraft (see Lee ¶0115 mobile femtocell installed at aircraft), the grouping agent comprising processing circuitry configured to:
receive a device identifier of a communication device associated with the
aircraft (see Lee ¶0123 information about UEs of passengers (see ¶0106 Cell ID) may be provided to the femtocell which are found installed in transportation vehicle like an aircraft (see ¶0115);
define a communication group including the communication device and one or
more other communication devices also associated with the aircraft (see Lee ¶0123 mobile femtocell 230 generates a closed subscriber group UE list by gathering info about UEs in the transportation vehicle/aircraft); and
enable communication of a message to the communication group on the aircraft (see Lee ¶0123 femtocell 230 provides its information as a white list to all UEs of all passengers on aircraft).

13.  For claim 13, Lee teaches the network of claim 12, wherein the processing circuitry is further configured to define a second communication group including communication devices associated with a second aircraft, and enable communication of a second message to the second communication group (see Lee ¶0123 generating a closed subscriber group in an aircraft, duplicate parts see In Re Harza).

16. For claim 16, see the rejection of claim 6.
17. For claim 17, see the rejection of claim 7.
20. For claim 20, see the rejection of claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 8-10, 14-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 20110244870), and further in view of Patel (US Pub 20170223088).
4.    For claim 4, Lee teaches all the limitations of claim 1.  Lee is silent to explicitly teach the grouping agent of claim 1, wherein defining the communication group comprises defining the communication group for a predetermined period of time during which the communication device and the one or more other communication devices are associated with the transportation asset.
	Patel teaches a system and method for users to interact in a closed subscriber group for a duration of time.  Please see Patel ¶0102, Patel teaches wherein defining the communication group comprises defining the communication group for a predetermined period of time during which the communication device and the one or 
	Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the femtocell wireless communication network taught by Lee with the closed group sharing of media content during flight duration taught by Patel in order for passengers to share media content amongst other passengers with their respective user equipment without internet purchasing of content.
	
5.  For claim 5, Lee/Patel teaches the grouping agent of claim 4, wherein the transportation asset is an aircraft, and wherein the predetermined period of time is determined based on a scheduled flight time of the aircraft (see Patel ¶0102 monitoring a condition that indicates an end to the closed group such as airplane is about to land and/or remaining flight time).

8.  For claim 8, Lee teaches all the limitations of claim 1.  Lee is silent to explicitly teach the grouping agent of claim 1, wherein defining the communication group is performed at least in part based on location information associated with the transportation asset at a first time, and wherein the communication group is discontinued at a second time.
	Patel teaches a system and method for users to interact in a closed subscriber group for a duration of time.  Please see Patel ¶0102, Patel teaches wherein defining the communication group is performed at least in part based on location information 
Therefore it would have been obvious at the time of filing to a person having ordinary skill in the art to which the subject matter pertains to modify the femtocell wireless communication network taught by Lee with the closed group sharing of media content during flight duration taught by Patel in order for passengers to share media content amongst other passengers with their respective user equipment without internet purchasing of content.

9.  For claim 9, Lee/Patel teaches the grouping agent of claim 8, wherein the communication group is discontinued based on location information associated with the transportation asset at a second time (see Patel ¶0102 monitoring a condition that indicates an end to the closed group such as airplane is about to land and/or remaining flight time, thus location information at a later time).

10. For claim 10, Lee/Patel teaches the grouping agent of claim 8, wherein the second time is a scheduled arrival time of the transportation asset (see Patel ¶0102 closed subscriber group.
14. For claim 14, see the rejection of claim 4.
15. For claim 15, see the rejection of claim 5.
18. For claim 18, see the rejection of claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
March 12, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456